UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter period ended September 30, 2014 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period form to Commission File number:000-53502 Gamzio Mobile, Inc. (Exact name of registrant as specified in its charter) Nevada 47-1056063 (State of other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 7260 W. Azure Dr., Ste 140-911, Las Vegas , NV 89130 (Address of principal executive offices) (415) 839-1055 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: November 18, 2014: 58,180,130 common shares Gamzio Mobile, Inc. Table of Contents Page Number PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) 3 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 6 ITEM 4. Controls and Procedures 7 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 8 ITEM 1A. Risk Factors 8 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 ITEM 3. Defaults Upon Senior Securities 8 ITEM 4. Mine Safety Disclosures 8 ITEM 5. Other Information 8 ITEM 6. Exhibits 9 SIGNATURES 10 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying balance sheets of Gamzio Mobile, Inc. and Subsidiary (the “Company”) at September 30, 2014 (with comparative figures as at December 31, 2013) and the statements of operations for the three and nine months ended September 30, 2014 and 2013 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three and nine months ended September 30, 2014 are not necessarily indicative of the results that can be expected for the year ending December 31, 2014. Index Pages Condensed Consolidated Balance Sheets as at September 30, 2014 and December 31, 2013 F-1 Condensed Consolidated Statements of Operations for the three months and nine months ended September 30, 2014 and 2013 F-2 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2014 and 2013 F-3 Notes to the Condensed Consolidated Financial Statements F-4 to F-7 3 Gamzio Mobile Inc. and Subsidiary Condensed Consolidated Balance Sheets September 30, 2014 (Unaudited) December 31, ASSETS Current assets Cash $ $ Total current assets Property & Equipment Furniture and equipment - net of accumulated depreciation of $4,250and $2,975 Computer equipment - net of accumulated depreciation of $5,324and$3,727 Computer software - net of accumulated depreciation of $1,883and $0 - Total Property and Equipment Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities Accounts payable $ $ Due to related party - Accrued interest Advance from third party - Line of credit - Advances from related parties Convertible notes payable - Total current liabilities Total Liabilities Commitments and contingencies STOCKHOLDERS' EQUITY Common stock 59,000,000 shares authorized, at $0.001 par value 58,180,130 and 55,658,252 shares issued and outstanding, respectively Additional paid-in capital ) Accumulated deficit ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. F-1 Gamzio Mobile Inc. and Subsidiary Condensed Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2014 and 2013 (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenues $ $
